Case 3:19-cv-01537-BEN-JLB Document 26 Filed 12/18/19 PageID.3294 Page 1 of 6



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOHN D. ECHEVERRIA
      Deputy Attorney General
  5   State Bar No. 268843
       300 South Spring Street, Suite 1702
  6    Los Angeles, CA 90013
       Telephone: (213) 269-6249
  7    Fax: (916) 731-2124
       E-mail: John.Echeverria@doj.ca.gov
  8   Attorneys for Defendants Xavier Becerra, in
      his official capacity as Attorney General of
  9   the State of California, and Brent E. Orick,
      in his official capacity as Interim Director of
10    the Department of Justice Bureau of
      Firearms
11
                         IN THE UNITED STATES DISTRICT COURT
12
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14
15
16    JAMES MILLER, et al.,                          19-cv-1537 BEN-JLB
17                                      Plaintiffs, JOINT MOTION AND
                                                    STIPULATION TO CONTINUE
18                                              v. HEARING ON MOTION FOR
                                                    PRELIMINARY INJUNCTION
19                                                  AND MOTION TO DISMISS
      CALIFORNIA ATTORNEY
20    GENERAL XAVIER BECERRA,                        [Fed. R. Civ. P. 6(b)(1)]
      et al.,
21                                               Judge:        Hon. Roger T. Benitez
                                     Defendants. Courtroom: 5A
22                                               Action Filed: August 15, 2019
23         Plaintiffs and Defendants, by and through their respective counsel, and under
24    Federal Rule of Civil Procedure 6(b)(1), hereby jointly move the Court to continue
25    the hearing date for Plaintiffs’ Motion for Preliminary Injunction, Dkt. 22, and
26    Defendants’ Motion to Dismiss Certain Claims in First Amended Complaint,
27    Dkt. 16, from January 16, 2020 at 10:00 a.m. to January 30, 2020 at 10:00 a.m.
28
                                                    1
        Joint Motion and Stipulation to Continue Hearing on Motion for Preliminary Injunction and
                                Motion to Dismiss (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 26 Filed 12/18/19 PageID.3295 Page 2 of 6



  1                BACKGROUND ON REQUESTED CONTINUANCE
  2        Plaintiffs filed the initial complaint in this action on August 15, 2019, Dkt. 1,
  3   and the operative First Amended Complaint on September 27, 2019, Dkt. 9. On
  4   October 25, 2019, Defendants filed a motion to dismiss certain claims asserted in
  5   the First Amended Complaint under Federal Rules of Civil Procedure 12(b)(1) and
  6   12(b)(6). Dkt. 16. Defendants noticed the motion to dismiss for hearing on
  7   December 16, 2019. On December 4, 2019, Plaintiffs filed an opposition to the
  8   motion to dismiss. Dkt. 21.
  9        On December 6, 2019, Plaintiffs filed a Motion for Preliminary Injunction,
10    noticing the motion for hearing on January 16, 2019. Dkt. 22. The preliminary
11    injunction motion included over 1,800 pages of material, including declarations
12    from seven expert witnesses. See Dkt. 22-1–22-19. Under Local Civil Rule
13    7.1(e)(2), Defendants’ opposition to the preliminary injunction motion is currently
14    due on January 2, 2020.
15         On December 10, 2019, the Court sua sponte continued the hearing on
16    Defendants’ motion to dismiss, Dkt. 16, from December 16, 2019 to January 16,
17    2020—the current hearing date on Plaintiffs’ preliminary injunction motion.
18    Dkt. 23. Under Local Civil Rule 7.1(e)(3), Defendants’ reply memorandum in
19    further support of the motion to dismiss is currently due on January 9, 2020.
20         On December 13, 2019, Defendants filed a Motion to Stay Proceedings
21    Pending Resolution of Related Appeals, noticing the motion for hearing on
22    January 27, 2019. Dkt. 25.
23                    GROUNDS FOR REQUESTED CONTINUANCE
24         Counsel for the parties have met and conferred regarding Defendants’ request
25    to continue the hearing on the preliminary injunction motion. Defendants need
26    additional time to review the preliminary injunction motion and prepare an
27    opposition to the motion. The January 2, 2020 deadline for Defendants’ opposition
28
                                                    2
        Joint Motion and Stipulation to Continue Hearing on Motion for Preliminary Injunction and
                                Motion to Dismiss (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 26 Filed 12/18/19 PageID.3296 Page 3 of 6



  1   also poses additional scheduling difficulties for Defendants due to the Christmas
  2   and New Year’s holidays.
  3        The parties have agreed to stipulate, for good cause, to a continuance of the
  4   hearing on Plaintiffs’ preliminary injunction motion to January 30, 2020, with
  5   Defendants’ opposition to the motion being due on January 16, 2020, and Plaintiffs’
  6   reply being due on January 23, 2020. Defendants have agreed to stipulate that
  7   Plaintiffs have not waived any argument of irreparable injury through Plaintiffs’
  8   stipulation to continue the preliminary injunction hearing date; nor will Defendants
  9   argue undue delay of the preliminary injunction briefing and hearing schedule as a
10    result of this stipulation. In the interest of judicial economy, and in light of the
11    Court’s order resetting the motion to dismiss hearing for January 16, 2020, Dkt. 23,
12    the parties have also agreed that good cause exists to continue the hearing on the
13    motion to dismiss to January 30, 2020.
14         No previous continuances have been requested for the hearings on Plaintiffs’
15    preliminary injunction motion or Defendants’ motion to dismiss.
16    BACKGROUND ON DEFENDANTS’ MOTION TO STAY PROCEEDINGS
             PENDING RESOLUTION OF RELATED APPEALS
17
18         On December 13, 2019, Defendants filed a motion to stay the instant action
19    pending resolution of two appeals currently pending before the Ninth Circuit: Rupp
20    v. Becerra, No. 19-56004 (9th Cir.), and Duncan v. Becerra, No. 19-55376 (9th
21    Cir.). Dkt. 25. The parties have met and conferred regarding Defendants’ intention
22    to apply ex parte for a temporary stay of the preliminary injunction and motion to
23    dismiss hearings, and the attendant briefing schedules, until the Court has ruled on
24    Defendants’ motion to stay. Plaintiffs oppose a stay of this case, desire an
25    opportunity to file a written opposition to Defendants’ stay motion, and oppose the
26    ex parte request for a temporary stay of the two substantive matters already before
27    this Court (i.e., Plaintiffs’ preliminary injunction motion and Defendants’ motion to
28    dismiss), pending the Court’s ruling on the motion to stay.
                                                    3
        Joint Motion and Stipulation to Continue Hearing on Motion for Preliminary Injunction and
                                Motion to Dismiss (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 26 Filed 12/18/19 PageID.3297 Page 4 of 6



  1        The instant joint motion is made without prejudice to Defendants’ ability to
  2   seek a temporary stay of the hearing and briefing on Plaintiffs’ preliminary
  3   injunction motion and Defendants’ motion to dismiss, pending the Court’s ruling on
  4   Defendants’ motion to stay. Plaintiffs also reserve rights to oppose such future
  5   requests, if any.
  6                                        CONCLUSION
  7        For these reasons, the parties respectfully move the Court for an order, under
  8   Federal Rule of Civil Procedure 6(b)(1), continuing the hearings on Plaintiffs’
  9   motion for preliminary injunction and Defendants’ motion to dismiss from
10    January 16, 2020 at 10:00 a.m. to January 30, 2020 at 10:00 a.m. If granted, under
11    Local Civil Rule 7.1(e), Defendants’ opposition to the preliminary injunction
12    motion will be due on January 16, 2020, Plaintiffs’ reply in further support of the
13    preliminary injunction motion will be due on January 23, 2020, and Defendants
14    reply in further support of the motion to dismiss will be due on January 23, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
        Joint Motion and Stipulation to Continue Hearing on Motion for Preliminary Injunction and
                                Motion to Dismiss (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 26 Filed 12/18/19 PageID.3298 Page 5 of 6



  1   Dated: December 18, 2019                         Respectfully Submitted,
  2                                                    XAVIER BECERRA
                                                       Attorney General of California
  3                                                    MARK R. BECKINGTON
                                                       Supervising Deputy Attorney General
  4
  5
  6                                                    /s/ John D. Echeverria
                                                       JOHN D. ECHEVERRIA
  7                                                    Deputy Attorney General
                                                       Attorneys for Defendants
  8
  9
      Dated: December 18, 2019                        GATZKE DILLON & BALLANCE LLP
10
11
12                                                     /s/ John W. Dillon (by consent)
                                                       JOHN W. DILLON
13                                                     Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    5
        Joint Motion and Stipulation to Continue Hearing on Motion for Preliminary Injunction and
                                Motion to Dismiss (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 26 Filed 12/18/19 PageID.3299 Page 6 of 6




                              CERTIFICATE OF SERVICE
Case Name:     James Miller, et al. v.                    Case No. 19-cv-1537 BEN-JLB
               Xavier Becerra, et al.

I hereby certify that on December 18, 2019, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
JOINT MOTION AND STIPULATION TO CONTINUE HEARING ON MOTION FOR
PRELIMINARY INJUNCTION AND MOTION TO DISMISS
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 18, 2019, at Los Angeles,
California.


          John D. Echeverria                                  /s/ John D. Echeverria
              Declarant                                              Signature
